Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000768
                                                      08-OCT-2012
                                                      10:47 AM




                       NO. SCPW-12-0000768


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                CHRISTOPHER GRINDLING, Petitioner,


                                vs.


   DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

                     (CIV. NO. 05-1-0249(3))


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon consideration of petitioner Christopher


Grindling’s September 5, 2012 petition for a writ of mandamus,


the document attached thereto and submitted in support thereof,


and the record, it appears that petitioner is seeking to enforce


the April 3, 2012 order for habeas relief entered by the second


circuit court in Grindling v. Hirayama et al., Civil No. 05-1­

0249(3).   At this time, mandamus relief is not warranted inasmuch


as petitioner has not demonstrated that he has a clear and


indisputable right to relief because petitioner may seek relief


as appropriate in the circuit court.   See Kema v. Gaddis, 91

Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied without prejudice to petitioner seeking


further relief in the pending circuit court case.


          DATED: Honolulu, Hawai'i, October 8, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack





                                 -2­